Title: To Benjamin Franklin from Vicq d’Azyr: Two Letters, 23 August 1781
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


I.
Monsieur
23 aoust 1781
La société Royale de Medécine m’a chargé de Vous adresser des Billets pour sa prochaine seance publique, dont elle Vous prie de disposer. Cette assemblée aura lieu mardi prochain 28 de ce mois à 4 heures et demie dans la salle ordinaire. La société Vous invite à y assister et elle espère que Vous Voudrez bien ne pas lui refuser une faveur que Vous lui avez accordée jusqu’ici. Votre présence est un encouragement dont Nous avons besoin et dont le public ne se passerait qu’avec la plus grande peine.
Je suis avec Respect Monsieur, Votre très humble et très Obeissant serviteur
Vicq D’AZYR
M franklin.
 
Notation: Vic d’Azyr 23 août 1781
 
II.
Monsieur.
23 aoust 1781
J’ai présenté à la société Royale de Medécine, Conformément à Vos intentions, le Mémoire, traduit de l’anglais, de M Small, sur la maniere de faire Circuler l’air dans l’intérieur des hopitaux, Conjointement avec Votre lettre qui l’accompagnait.
La société a entendu la lecture de l’une et de l’autre de ces pieces; Elle a trouvé dans Votre Lettre des observations très importantes et qui méritent d’être Conservées, sur le tems Nécessaire pour Consumer les corps déposés dans la terre. La société est très flattée que Vous aiez applaudi à son rapport sur les dangers des sépultures. Vous en avez demandé quelques exemplaires, que j’ai l’honneur de Vous adresser.
La Compagnie a Voulu entendre la lecture entiere des observations de M Small, elle en a été fort satisfaite. Nous y avons trouvé avec grand plaisir Vos grands principes de Physique; il sera fait à ce sujet un Rapport détaillé dans lequel on rendra la plus grande justice à l’auteur.
La société Vous prie d’agréer ses remerciements et de les faire parvenir à Monsieur small dont nous avons entendu l’écrit avec tant de plaisir.
Je suis avec respect Monsieur Votre très humble et très obeissant serviteur
Vicq D’AZYR
M franklin
 
Notation: Vicq-D’azir 23. Août 1781.
